Filed 1/24/08              NO. 4-08-0020

                      IN THE APPELLATE COURT

                            OF ILLINOIS

                          FOURTH DISTRICT

RICHARD REYNOLDS,                         )    Appeal From
          Plaintiff-Appellee,             )    Circuit Court of
          v.                              )    Champaign County
CHAMPAIGN COUNTY OFFICERS ELECTORAL       )    No. 07MR854
BOARD; MARK SHELDEN, In His Official      )
Capacity as Champaign County Clerk for    )
the County of Champaign and Member of     )
the Champaign County Officers Electoral   )
Board; STEVEN D. ZIEGLAR, In His          )
Official Capacity as First Assistant      )
State's Attorney as Designee of           )
Champaign County State's Attorney JULIA   )
R. RIETZ and Member of the Champaign      )
County Officers Electoral Board; FRED     )
WILKINSON, In His Official Capacity as    )
Chief Deputy Circuit Clerk as Designee    )
of LINDA FRANK, Champaign County Circuit )
Clerk and Member of the Champaign County )
Officers Electoral Board,                 )
          Defendants,                     )
          and                             )
BRENDAN M. McGINTY, as the Candidate To   )    Honorable
Whom Objections Were Raised,              )    Thomas J. Difanis,
          Defendant-Appellant.            )    Judge Presiding.
_________________________________________________________________

          JUSTICE McCULLOUGH delivered the opinion of the court:

          Plaintiff, Richard Reynolds, filed a written objection

to the nominating petition of defendant, Brendan M. McGinty, a

Democratic candidate for the Office of Champaign County Board

District No. 9.   Following a hearing before the Champaign County

Officers Electoral Board (Board), the Board voted 2 to 1 in favor

of the candidate and overruled the objection.   Plaintiff peti-

tioned for administrative review in the circuit court, which

reversed the Board's decision.   Defendant appeals.

          The issue before us is whether defendant substantially
complied with the requirement of section 7-10 of the Election

Code (Code) (10 ILCS 5/7-10 (West 2006)), which states that the

separate pages of the candidate's nominating petition must be

consecutively numbered.    The provision of section 7-10 at issue

provides:

                 "The name of no candidate for nomination ***

            shall be printed upon the primary ballot unless a

            petition for nomination has been filed in his

            behalf as provided in this [a]rticle in substan-

            tially the following form:

                                * * *

                 Such sheets before being filed shall be

            neatly fastened together in book form, by

            placing the sheets in a pile and fastening

            them together at one edge in a secure and

            suitable manner, and the sheets shall then be

            numbered consecutively."    10 ILCS 5/7-10

            (West 2006).

In this case, the nominating petition consists of a total of four

pages which are numbered as follows: "1,2,1,1."

            A two-person majority of the Board held the

consecutive-numbering requirement was directory rather than

mandatory and, alternatively, that even if the provision is

mandatory, the petition was in substantial compliance with the

statute.    The third member of the Board, in dissent, voted to

sustain the objection, finding the consecutive-numbering require-


                                - 2 -
ment is mandatory and the petition was not in substantial compli-

ance.   On administrative review, the circuit court reversed the

Board majority, agreeing with the dissent.   Defendant's name was

ordered stricken from the ballot.

           Relying on an older case from this district, Williams

v. Butler, 35 Ill. App. 3d 532, 535, 341 N.E.2d 394, 397 (1976),

defendant renews his argument that the consecutive-numbering

requirement of section 7-10 is directory rather than mandatory.

Whatever force this court's observation to that effect may have

had when it was offered more than three decades ago, we believe

the proposition has been laid to rest by a host of subsequent

appellate decisions, including at least one from the supreme

court, which have held that the requirements of section 7-10 are

mandatory and not directory.   Bowe v. Chicago Electoral Board, 79
Ill. 2d 469, 470, 404 N.E.2d 180, 180 (1980).

           Thus, the question is reduced to whether substantial

rather than literal compliance with a mandatory statutory re-

quirement is applicable, and, if so, whether defendant demon-

strated such compliance.   Defendant concedes the last two of the

four pages of his petition are not consecutively numbered.   He

argues, however, that this deficiency neither posed an actual or

perceived threat to the electoral process nor remotely presented

any question of voter or challenger confusion or fraud, none of

which, he observes, have been alleged by plaintiff.

           The familiar principles that guide our review have been

succinctly stated:


                               - 3 -
               "The findings of fact of an electoral

          board are prima facie true and correct.

          [Citation.]    The function of a court on judi-

          cial review is to ascertain whether the find-

          ings and decision of the electoral board are

          against the manifest weight of the evidence.

          [Citation.]    A decision is against the mani-

          fest weight of the evidence only if the oppo-

          site conclusion is clearly evident.    [Cita-

          tion.]   The fact that an opposite conclusion

          is reasonable or that the reviewing court

          might have ruled differently based upon the

          same evidence will not justify a reversal of

          the findings of an administrative agency.

          [Citation.]    Determinations as to the weight

          of evidence and the credibility of witnesses

          are uniquely within the province of the

          agency [citation], and a court will not sub-

          stitute its judgment for that of the agency

          on such matters [citation].    Where the find-

          ings of the agency are supported by competent

          evidence in the record, its decision should

          be affirmed.    [Citation.]"   King v. Justice

          Party, 284 Ill. App. 3d 886, 888, 672 N.E.2d
900, 902 (1996).

There is no question but that the requirements of the Code, and


                                - 4 -
specifically the numbering of pages, serve multiple purposes.

It allows people to identify specific pages of a petition and to

refer to information contained thereon by reference to a page

number.   It also prevents tampering, thereby preserving not only

the integrity of the petitions submitted but the election process

in general.    Jones v. Dodendorf, 190 Ill. App. 3d 557, 562, 546
N.E.2d 92, 95 (1989).   By the same token, substantial compliance

with the Code is acceptable when the invalidating charge concerns

a technical violation of the statute that does not affect the

legislative intent to guarantee a fair and honest election.

Madden v. Schumann, 105 Ill. App. 3d 900, 903-04, 435 N.E.2d 173,

176 (1982).

            Judged by these standards, we conclude the decision of

the Board overruling the objection should have been sustained by

the trial court.    The petition consists of a total of four pages.

The first two (circulated by the candidate himself) are properly

numbered.   The remaining two pages (circulated by two other

individuals on behalf of the candidate) are each numbered, as one

might expect, as page 1.   The fact that they were not renumbered

when they were compiled and submitted on defendant's behalf is

clearly an error.   However, given the limited number of pages

involved, the fact that the two pages at issue are easily identi-

fied by the name of the individuals who circulated them, and the

lack of any claim of possible voter confusion, tampering, or

fraud by the plaintiff lead to the conclusion that the evidence

before the Board was sufficient to sustain its finding that the


                                - 5 -
defendant substantially complied with the requirements of the

statute.

            Plaintiff cites several cases in support of the trial

court's ruling which we find inapposite.      Some of these address

the consecutive-numbering requirement under section 10-4 of the

Code.   10 ILCS 5/10-4 (West 2006).     That provision, however,

contains a more onerous penalty provision for noncompliance with

the rule than does section 7-10.    Apart from that distinction,

each of the cited cases, to the extent the opinion is clear,

involve factual contexts considerably different from the one

present here.    In Hagen v. Stone, 277 Ill. App. 3d 388, 391, 660
N.E.2d 189, 190 (1995), two of four petitions at issue were

completely unnumbered.    In El-Aboudi v. Thompson, 293 Ill. App.
3d 191, 193, 687 N.E.2d 1166, 1168 (1997), none of the pages of

the nominating petition were numbered.      Similarly, in Jones, 190
Ill. App. 3d at 559, 546 N.E.2d at 93, none of the pages were

numbered.    As the court aptly noted in El-Aboudi, "a candidate

does not substantially comply with the requirements where he

completely ignores one [or more] of the statutory elements."         El-

Aboudi, 293 Ill. App. 3d at 194, 687 N.E.2d at 1168.

            Given the deference the court accords to Board deci-

sions in such matters, we conclude the record contains sufficient

evidence to support the Board's determination.      Compliance was

admittedly not strict, but it was substantial nonetheless.

Accordingly, we reverse the circuit court's judgment and rein-

state the County Officers Electoral Board's decision.


                                - 6 -
          Reversed; County Officers Electoral Board's decision

reinstated.

          MYERSCOUGH and TURNER, JJ., concur.




                              - 7 -